Citation Nr: 0944650	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disorder.  

2.	Entitlement to service connection for a disability 
manifested by infertility, to include as due to undiagnosed 
illness.  

3.	Entitlement to a compensable rating for residuals of a 
left long finger fracture.  

4.	Entitlement to a compensable rating for residuals of a 
left ring finger fracture.  

5.	Entitlement to a compensable rating for residuals of a 
right ring finger fracture.  

6.	Entitlement to a compensable rating for residuals of a 
right little finger fracture.  

7.	Whether new and material evidence as been received to 
reopen a claim of service connection for a skin disorder, to 
include as due to undiagnosed illness..  

8.	Whether new and material evidence as been received to 
reopen a claim of service connection for a disability 
manifested by joint pain, to include as due to undiagnosed 
illness..  

9.	Entitlement to service connection for chronic fatigue 
syndrome.  

10.	Entitlement to service 
connection for residuals of dental trauma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1990 to May 1994.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

The matters seeking to reopen claims of service connection 
for a skin disorder, and a disability manifested by joint 
pain, and service connection for chronic fatigue syndrome, 
and for the residuals of dental trauma are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action on 
his part is required.  


FINDINGS OF FACT

1.	The Veteran's left shoulder complaint in service was 
acute, and resolved; a chronic left shoulder disability was 
not manifested during service, and any current left shoulder 
disability is not shown to be related to the Veteran's 
service or to an injury therein.

2.	A disability manifested by infertility was not manifested 
during service; it is not shown that the Veteran has such 
disability or that any such disability might be related to 
his service (to include as due to undiagnosed illness).  

3.	At no time during the appeal period are the Veteran's left 
long finger fracture residuals shown to have been manifested 
by limitation of motion of a gap of one inch between the 
fingertip and the proximal transverse crease of the palm, or 
extension limited by more than 30 degrees, or by ankylosis of 
the joint, or by impairment approximating such levels of 
severity.  

4.	At no time during the appeal period are the Veteran's left 
ring finger fracture residuals shown to have been manifested 
by ankylosis, amputation, or impairment of function 
approximating such a level of severity.  

5.	At no time during the appeal period are the Veteran's 
right ring finger fracture residuals shown to have been 
manifested by ankylosis, amputation, or impairment of 
function approximating such a level of severity.  

6.	At no time during the appeal period are the Veteran's 
right little finger fracture residuals shown to have been 
manifested by ankylosis, amputation, or impairment 
approximating such a level of severity.  

7.	The Veteran's left long and ring and right ring and little 
finger fracture residuals are not shown to have resulted 
limitations of other digits (or to have caused interference 
with overall function of the hand.


CONCLUSIONS OF LAW

1.	Service connection for a left shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

2.	Service connection for a disability manifested by 
infertility is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

3.	A compensable rating for left long finger fracture 
residuals is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Codes 5223, 5229 
(2009).  

4.	A compensable rating for left ring finger fracture 
residuals is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Codes 5223, 5230 
(2009).  

5.	A compensable rating for right ring finger fracture 
residuals is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Codes 5223, 5230 
(2009).  

6.	A compensable rating for right little finger fracture 
residuals is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Codes 5223, 5230 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim[s].  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  July 2004, October 2004, November 
2004, and April 2008 letters explained the evidence necessary 
to substantiate his claims, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  A March 2006 letter and the November 2008 letter 
also informed the appellant of disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.  
Supplemental statements of the case (SSOC) in January, 
February, March and July 2008 readjudicated the matters after 
the Veteran and his representative had opportunity to 
respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in October 2004 and June 2007.  
While another examination is necessary in the matter of 
entitlement to service connection for a disability manifested 
by infertility, the Veteran has declined the necessary 
testing.  He has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  

II.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

Left shoulder

The Veteran's STRs show that in October 1993 he was seen for 
complaints of left shoulder pain, after working with a sledge 
hammer earlier that day.  The assessment was left AC shoulder 
strain.  On January 1994 Persian Gulf Registry examination, 
no shoulder complaints were noted.  On March 1994 examination 
for release from active duty, the upper extremities were 
normal on clinical evaluation.  
On May 1995 VA joints examination it was noted that among his 
various joints complaints the Veteran had complaints 
pertaining to the shoulders.  On physical examination there 
was full range of motion of both shoulders (with complaints 
of pain deep in the right shoulder on abduction/elevation.  
The diagnosis was occasional pain in both shoulders, 
particularly the right shoulder.  Essentially normal to 
clinical examination (with good muscle strength and full 
range of motion in both extremities).  

On January 1997 VA examination, an X-ray study of the left 
shoulder was normal. The diagnosis was multiple vague joint 
pain without evidence of abnormality on examination.  A July 
1999 left shoulder X-ray was also interpreted as normal.  

On June 2007 VA examination to ascertain whether there is a 
relationship between any current left shoulder disability and 
an injury in service, the assessment was left shoulder 
acromioclavicular sprain dating to 1993 with intermittent 
shoulder pain and decreased shoulder motion.  The examiner 
stated that any current left shoulder symptoms were less 
likely than not secondary to the sprain in 1993.  

While the Veteran was seen for a left shoulder complaint on 
one occasion in service, and left shoulder strain was 
diagnosed, the complaint was acute, and resolved; no shoulder 
complaint was noted, and no shoulder abnormality was found on 
clinical evaluation when the Veteran was examined for 
separation from service.  Notably, the initial (1995) VA 
joints examination also found no left shoulder disability.  
Consequently, service connection for a left shoulder 
disability on the basis that such became manifest in service, 
and persisted, is not warranted.  What is then necessary to 
establish service connection for a left shoulder disability 
is competent (medical) evidence of a nexus between any 
current left shoulder disability and the Veteran's service.  
That is a medical question, incapable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  The only competent (medical opinion) 
evidence that directly addresses the matter of a nexus 
between any current left shoulder disability and the 
Veteran's service, or complaints/injury therein, the report 
of the June 2007 VA examination is against the Veteran's 
claim.  The examiner reviewed the record, examined the 
Veteran, and cited to supporting medical data (i.e., that the 
complaints in service resolved, and that service discharge 
examination was negative).  Accordingly, the Board finds the 
opinion probative.  Because there is no competent evidence to 
the contrary, the Board finds the opinion persuasive.  
Accordingly, the Board finds that the preponderance of the 
evidence is against this claim, and that it must be denied.   

Infertility

The Veteran also seeks service connection for a disability 
manifested by infertility (claimed to be due to service in 
the Persian Gulf).  Notably, he served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  Service 
connection may be granted to a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection. The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2011. By history, 
physical examination and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  
Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more or that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period are considered chronic. The signs and 
symptoms which may be manifestations of undiagnosed illness 
or a medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 
C.F.R. § 3.317.  

The Veteran's STRs do not show any complaint or finding of 
infertility.  On June 2007 VA examination the diagnosis was 
infertility; the examiner stated that there was no report of 
a semen analysis in the claims file, but that the Veteran had 
indicated that one had been performed.  The Veteran declined 
to undergo another analysis, and the examiner could not 
render an opinion regarding infertility in the absence of 
testing.  

The preponderance of the evidence is against a finding that 
the Veteran has/has had any disability manifested by 
infertility, either as a known medical diagnosis or as an 
undiagnosed illness.  Notably, such disability is established 
by clinical testing, and is not capable of lay observation.  
The only medical notation of a disability manifested by 
infertility is such notation on June 2007 VA examination, 
when it was list based (specifically) on the Veteran's 
subjective account that he had infertility testing (at an 
unspecified time in the past) which showed he was infertile.  
The examiner indicated that the alleged testing results could 
not be located among the Veteran's records, and that an 
opinion regarding infertility could not be offered in the 
absence of testing (which the Veteran declined to undergo).  
Notably, the above-outline law and regulations governing 
claims of service connection for disability claimed as due to 
undiagnosed illness require that there be objective 
indications of the qualifying illness.  

A threshold matter in any claim seeking service connection is 
that there must be competent evidence of the disability 
claimed.  See Gilpin v. West, 155 F.3d  1353, 1356 (Fed. Cir. 
1998).  Without any objective evidence that the Veteran has a 
disability manifested by infertility, there is no valid claim 
of service connection for such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, this 
claim must be denied.    




Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The Veterans finger disabilities may be evaluated either 
based on limitation of motion of individual fingers or based 
on limitation (ankylosis) of the two digits involved, each on 
the right and left hands.  38 C.F.R. § 4.71a, Codes 5223, 
5229, 5230.  

Under Code 5229, limitation of motion of the long finger 
warrants a 10 percent rating when there is a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  A gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees, warrants a 0 percent 
rating.  

Under Code 5230, any limitation of ring or little finger 
motion warrants a 0 percent rating.  

Under Code 5226, ankylosis of the long finger (and under Code 
5223, ankylosis of both the long and ring or both the ring 
and little fingers) of either hand warrants a 10 percent 
rating.  

Notes pertaining to the rating of finger disabilities also 
provide for rating such disabilities as amputation if there 
is ankylosis in certain positions.  The Notes also provide 
for rating based on interference with overall function of the 
hand..  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, "staged" increased ratings are warranted 
where the evidence shows distinct periods of time (during an 
appeal period) when the criteria for a higher rating are met.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's STRs show that he sustained a blunt trauma 
injury of the left hand in March 1991.  In April 1991, it was 
noted that he was status post closed reduction of the middle 
phalanx and the left middle and ring fingers.  In August 
1991, he sustained boxer's fractures of the right ring and 
little fingers.  On examination for separation from service, 
it was noted that the Veteran had a history of multiple 
finger fractures of the left hand and of boxer's fractures of 
the right hand.  

On October 2004 VA examination the Veteran reported decreased 
grip in the right hand, especially in cold weather.  He 
complained of pain, described as an ache, in the right hand, 
and also stated that the pain in the left hand was worse than 
on the right.  He took Motrin for pain relief, and also 
reported that he occasionally used a right hand brace (most 
recently two months prior).  He did not use any assistive 
devices on the left hand.  He was right-handed, and reported 
difficulty gripping a gun (which was necessary in his 
capacity as an air marshal).  There were no additional 
limitations with repetitive use or with flare-ups in either 
hand.  

Examination of the right hand showed a 1.5 inch scar on the 
dorsal surface of the fourth metacarpal area, which was non-
tender and well healed.  On the left hand, there was a scar 
on the dorsal surface of the third finger at the tip of the 
finger.  There were no deformities, keloid formations, 
inflammations, or infections.  The skin was well healed.  
There was a slight decreased range of motion of the tip of 
the left third finger.  The ring finger had normal range of 
motion.  There was no swelling, and the finger was non-tender 
on palpation.  There was decreased grip in both hands, 
although the Veteran did have good strength and sensation in 
the dorsal surfaces of both hands.  X-rays showed an old 
healed fracture of the right fifth metacarpal and a healed 
fracture of the fourth metacarpal with ORIF plate and screws.  
An old healed fracture of the left fifth metacarpal was also 
noted.  The diagnoses included fractured right ring finger, 
little finger, with apparent "boxer's fracture" and chronic 
pain in that hand, and fractured left middle finger and left 
ring finger, with decreased range of motion at the tip of the 
left middle finger.  

At the outset it is noteworthy that because ankylosis of any 
of the fingers at issue is neither shown, nor alleged, rating 
the fingers under Codes 5226 (for long finger ankylosis) or 
under Code 5223 (for long and ring or ring and little finger 
ankylosis would be inappropriate.  Consequently, the fingers 
at issue are considered each in turn.

Left Long Finger

While there is some indication of limitation of motion at the 
tip of that finger, it is not shown that the limitation is to 
(or approximates) one inch from the tip of the finger to the 
proximal transverse crease of the palm.  Hence, a compensable 
rating under Code 5229 is not warranted.  

Left Ring Finger

For a schedular compensable evaluation to be warranted, 
amputation of the finger must be shown.  See 38 C.F.R. 
§ 4.71a, Code 5155.  The finger is not amputated (nor 
ankylosed, so as to warrant consideration of rating as 
amputation).  Any lesser limitation of ring finger motions 
warrants a schedular 0 percent rating under Code 5230.  

Right Ring Finger

As with the left ring finger, amputation or ankylosis is 
neither shown, nor alleged.  Consequently, a 0 percent rating 
under Code 5230 is warranted.  



Right Little Finger

The right little finger likewise is neither amputated, nor 
ankylosed, and under Code 5230 warrants a 0 percent rating.  

Regarding each of the fingers, as the VA examiner found no 
additional functional disability as a result of pain or 
repeated use, there is no basis for a compensable evaluation 
pursuant to the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).  As 
the record contains no evidence of a compensable level of 
disability of any finger at any time during the pendency of 
the claim, staged ratings are not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

As for rating based on interference with overall function of 
the hand, while some loss of hand strength has been noted, it 
was not shown to amount to mild incomplete paralysis of 
either hand.  Consequently, a compensable rating for 
interference of overall hand function (and specifically grip 
strength) is not warranted.  See 38 C.F.R. §§ 4.31, 4.124a, 
Code 8612 (2009).

The Board has also considered whether referral of these 
claims for extraschedular consideration is indicated.  
Inasmuch as the level of impairment/symptoms associated with 
the disability of each finger at issue is fully encompassed 
by the schedular criteria for the noncompensable rating(s) 
assigned, those criteria are not inadequate.  Furthermore, 
there is no evidence suggesting that the disability picture 
presented is exceptional.  Notably, the Veteran is able to 
maintain employment as an air marshal.  Referral for 
extraschedular consideration is not necessary.  38 C.F.R. 
§ 3.321(b)(1); see also Thun v.Peake, 22 Vet. App. 111 
(2008).  

Finally, as the Veteran is shown to be employed, the matter 
of entitlement to a total disability rating based on 
individual unemployability is not raised by the record.  




ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a disability manifested by 
infertility, to include as due to undiagnosed illness, is 
denied.  

A compensable rating for residuals of a left long finger 
fracture is denied.  

A compensable rating for residuals of a left ring finger 
fracture is denied.  

A compensable rating for residuals of a right ring finger 
fracture is denied.  

A compensable rating for residuals of a right little finger 
fracture is denied.  


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the appellant. In essence, the 
following sequence is required:  There must be a decision by 
the RO; the claimant must express timely disagreement with 
the decision (by filing an NOD within one year of the date of 
mailing of notice of the RO decision); VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC); and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, a June 2005 rating decision denied claims of service 
connection for chronic fatigue syndrome and for residuals of 
dental trauma and also denied an application to reopen claims 
of service connection for a skin disorder and for a 
disability manifested by joint pain.  In statements received 
in August 2005, the Veteran alleged that his claims for these 
issues should be reconsidered and explained why he did not 
agree with the June 2005 rating decision.  The Board finds 
that these statements are reasonably construed as timely NODs 
with the June 2005 rating decision.  An SOC has not been 
issued in these matters.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), when this occurs the Board must remand 
the case and instruct the RO that the issues remain pending 
in appellate status (see 38 C.F.R. § 3.160(c)) and require 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that these claims are not 
before the Board at this time, and will only be before the 
Board if the appellant files a timely substantive appeal 
after a SOC is issued.  

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC 
in the matters of service connection 
for chronic fatigue syndrome and the 
residuals of dental trauma and whether 
new and material evidence has been 
received to reopen claims of service 
connection for a skin disorder and a 
disability manifested by joint pain.  
The appellant must be advised of the 
time limit for filing a substantive 
appeal, and that, in order for the 
Board to have jurisdiction in these 
matters, he must submit a timely 
substantive appeal.  If he timely 
perfects an appeal of any of the 
matters, such should be returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


